Citation Nr: 0612707	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-01 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hemorrhoids, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 RO decision.  In that 
decision, the RO granted a temporary total rating for 
hemorrhoids based on convalescence from surgery.  The rating 
decision included a return to the previously established 10 
percent rating for hemorrhoids after the approximately two 
month period of convalescence.  The veteran appealed the 
assignment of a 10 percent rating following his period of 
convalescence, asserting that his hemorrhoids had worsened, 
and that a post-convalescence rating higher than 10 percent 
was warranted.

As noted in a January 2004 Board decision and remand, the 
veteran raised, in August 2001, a claim for an increased 
evaluation for a left knee disorder.  That claim continues to 
be referred to the RO for appropriate action.  In August 
2004, the veteran requested an increased rating for diabetes 
mellitus, based on the development of severe abdominal pain.  
The RO has not addressed this claim, and it is also referred 
to the RO for appropriate action.

This matter was again before the Board in March 2005, at that 
time it was remanded to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC) for additional 
development.  That development has been completed and the AMC 
issued a Supplemental Statement of the Case (SSOC) which 
continued to deny the veteran's claim.  The matter was then 
returned to the Board for further appellate action.  


FINDING OF FACT

The veteran's hemorrhoids are internal hemorrhoids with 
occasional episodes of bleeding but without medical evidence 
of anemia.   The medical evidence further demonstrates that 
the veteran's history of anal fissure has resolved.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of the 
currently assigned 10 percent have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for service-connected hemorrhoids.  Essentially, he 
contends that the level of disability he experiences from 
this condition corresponds to a level of disability beyond 
the currently assigned 10 percent rating.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the February 2002 
SOC and the December 2005 SSOC.  

Crucially, the AOJ, informed the veteran of VA's duty to 
assist him in the development of his claim in letters dated 
July 23, 2004, and April 7, 2005, by which the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  Both VCAA letters specifically informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide an adequate description of the records 
as well as authorization for records not held by the Federal 
government.  Moreover, the letters specifically advised the 
veteran that in order to qualify for an increased disability 
rating, medical evidence of an increase in the severity of 
the disability was required.  

Finally, the Board notes that the July 2004 and April 2005 
letters expressly notified the veteran that he should 
describe any additional evidence that he thought was relevant 
to his claim and further directed the veteran that he could 
submit any such information directly to VA   Additionally, 
the letters provided the veteran with information as to how 
he could submit evidence directly to VA.  The Board believes 
that these requests comply with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service-connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  To 
the extent that the veteran's claim of entitlement to an 
increased rating was denied, this denial was based on element 
(4), degree of disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.  

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.   In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records and 
private treatment records.  

In February 2006, the veteran submitted argument and evidence 
directly to the Board.  The Board notes that this information 
was submitted along with a waiver of the 60 day waiting 
period "so that my case may be forwarded immediately to the 
Board of Veteran's Appeals (BVA) for their decision". 
[Emphasis as in the original letter].  While this document 
clearly indicates a desire for a resolution of the issue by 
the Board it does not constitute a waiver of RO consideration 
of additionally submitted evidence.  See 38 C.F.R. § 20.1304 
(2005)  However, as the medical evidence and argument 
submitted in February 2006 is duplicative of the information 
of record at the time of the AOJ's prior December 2005 
adjudication of the claim, the Board has determined that a 
remand for RO consideration of materials re-submitted in 
February 2006 is unnecessary.  The materials have been 
associated with the veteran's claims folder.            

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA medical examination and 
opinions in  August 2004 and as directed in the Board's March 
2005 remand, again in September 2005.   The contents of these 
examination opinions will be discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran has been 
apprised of his options for presenting sworn testimony and 
advised in January 2003 written correspondence that he did 
not desire a hearing.     

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent laws and regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R., Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's VA and private treatment records indicate a 
diagnosis of hemorrhoids. Since Diagnostic Code 7336 is the 
only code specifically for hemorrhoids, either external or 
internal, it is the proper code for rating the veteran's 
hemorrhoids.  Moreover, the veteran and his representative 
have not disputed the use of this diagnostic code or 
suggested another code as more appropriate.

Schedular rating

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.

The Board observes that the words "mild", "moderate" and 
"frequent" are not defined in the VA Schedule for rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2005).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." Webster's New 
World Dictionary, Third College Edition (1988), 871. 

The medical evidence of record does not indicate current 
fissure, anemia or persistent bleeding as would be required 
for a rating of 20 percent disabling.  On examination in 
September 2005 no evidence of bleeding was found. The 
examiner also did not note fissure or anemia. There is 
otherwise no clinical evidence of anemia and the veteran's 
private medical records do not provide a diagnosis of anemia.  
Moreover, private treatment records from November 2002 
include a specific finding of normal blood chemistry.  Such a 
finding is in direct contrast with a diagnosis of anemia.    

Concerning the veteran's complaints related to bleeding, the 
Board notes that at the time of the September 2005 VA 
examination, the veteran asserted that he had received 
treatment 3 or 4 times in the past six months for bleeding 
and pain.  In contrast, at the time of the August 2004 VA 
examination, the veteran characterized those episodes as 
"rare."  Episodes of bleeding once every two months as 
reported in the more recent examination cannot be said to be 
"persistent".  Additionally, a review of the veteran's 
medical records for that same period shows that although the 
veteran was seen at VA on several occasions for treatment of 
abdominal pain, gastroparesis and diabetes, he did not seek 
treatment for hemorrhoids or complain of bleeding hemorrhoids 
during that time.  Further, the July 2005 VA treatment record 
indicates that the veteran specifically denied any rectal 
bleeding at that time.  

Therefore, the medical evidence of record does not show 
persistent bleeding either by objective evidence or by the 
veteran's own report of his condition.  The veteran reports 
occasional blood during periods of flare up, but such has not 
been shown on clinical evaluation.  The bleeding, by the 
veteran's own report, is occasional and cannot be 
characterized as "persistent" as required under this 
criteria.

With respect to fissure, the veteran's private medical 
records indicate a diagnosis of anal fissure in April 2001.  
The medical records further indicated that a fissurectomy was 
undertaken at that time.  The August 2004 and September 2005 
VA examinations note no residuals of the anal fissure and the 
veteran's fissures have apparently resolved.  The Board 
further notes that during the period of time required for the 
surgical correction of this condition the veteran was 
assigned a 100 percent rating.  As the matter before the 
Board is the veteran's current level of disability, a 
resolved anal fissure cannot be the basis for the assignment 
of a 20 percent disability rating and the medical evidence of 
record does not indicate current fissures.  

The Board does not doubt the veteran's statements to the 
effect that he experiences  hemorrhoid flare-ups. However, 
there is no evidence that his hemorrhoids are of such 
severity as to warrant a 20 percent disability rating.  As 
discussed above the medical evidence including the VA 
treatment records, private treatment records, multiple VA 
examinations while documenting the veteran's hemorrhoids and 
complaints of pain, do not document persistent bleeding, 
current fissure or any history of secondary anemia.  A 10 
percent disability rating is assigned for frequent 
recurrences.  There is clearly evidence that the veteran 
seeks treatment for his hemorrhoids.  Accordingly, the 
veteran's symptomatology more closely approximates the 
currently assigned 10 percent disability rating rather than 
the higher 20 percent disability rating.  


Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the October 2004 SSOC the AOJ determined that an 
extraschedular rating was not warranted.  Because the veteran 
has been given notice of the requirements for the assignment 
of an extraschedular rating, the Board believes that it 
should address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected hemorrhoids such as to render the 
veteran's disability exceptional or unusual and require an 
extraschedular rating based on frequent hospitalization.  
Indeed, it appears that although the record contained a 
reference to a possible second hemorrhoid surgery in April 
2004, the record once clarified showed only the April 2001 
hemorrhoid surgery.  Moerover, the veteran's current VA 
treatment records are also absent for any hemorrhoid-related 
hospitalization. 

There is no evidence of an unusual clinical picture.  As has 
been discussed by the Board above, the medical evidence of 
record indicates that although the veteran suffers from pain 
and flare-ups, there is nothing in the objective medical 
evidence which indicates that an exceptional or unusual 
disability picture exists.  

With respect to marked interference with employment, the 
veteran has not complained of any employment disruption due 
to his hemorrhoids and during an April 2005 medical visit 
related to another condition, the veteran indicated that he 
continued to work fulltime at the postal service.  To the 
extent that the veteran does suffer employment limitations 
due to his service-connected hemorrhoids, any such symptoms 
have been considered in assigning the schedular rating now in 
effect.   See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In summary, for the reasons set out above, the Board finds 
that a preponderance of the evidence does not support the 
proposition that the veteran's service-connected hemorrhoids 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2005).  
Therefore, referral of this case to appropriate VA officials 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  Therefore, the 10 percent disability rating 
will be continued and the benefit sought on appeal is denied.  




ORDER

Entitlement to an increased rating for hemorrhoids is denied.  




____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


